Title: From Thomas Jefferson to John Jay, 14 August 1785
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 14. 1785.

I was honoured on the 22d. Ult. with the receipt of your letter of June 15. and delivered the letter therein inclosed from the President of Congress to the king. I took an opportunity of asking the Count de Vergennes whether the Chevalier Luzerne proposed to return to America? He answered me that he did, and that he was here, for a time only, to arrange his private affairs. Of course this stopped my proceeding further, in compliance with the hint in your letter. I knew that the Chevalier Luzerne still retained the character of minister to Congress, which occasioned my premising the question I did. But notwithstanding the answer, which indeed was the only one the Ct. de Vergennes could give me, I believe that it is not expected that the Chevalier will return to America: that he is waiting an appointment here to some of their embassies, or some other promotion, and in the meantime, as a favor, is permitted to retain his former character. Knowing the esteem borne him in America, I did not suppose it would be wished that I should add any thing which might occasion an injury to him; and the rather as I presumed that at this time there did not exist the same reason for wishing the arrival of a minister in America which perhaps existed there at the date of your letter. Count Adhemar is just arrived from London on account of a paralytic disease with which he has been struck. It does not seem improbable that his place will be supplied, and perhaps by the Chevalier de la Luzerne. A French vessel has lately refused the salute to a British armed vessel in the channel. The Chargé des affaires of Great Britain at this court (their Ambassador having gone to London a few days ago) made this the subject of a conference with the Ct. de Vergennes on tuesday last. He told me that the Count explained the transaction as the act of the individual master of the French vessel, not founded in any public orders. His earnestness, and his endeavors to find terms sufficiently soft to express the Count’s explanation, had no tendency to lessen any doubts I might have entertained on this subject. I think it possible the refusal may have been by order. Nor can I believe that Great Britain is in a condition to resent it, if it was so. In this case we shall see it repeated by France, and the example will then be soon followed by other nations. The newswriters bring together this circumstance, with the departure of the French Ambassador from London and the  English Ambassador from Paris, the manoeuvring of a French fleet just off the channel, the collecting some English vessels of war in the channel, the failure of a commercial treaty between the two countries, a severe arret here against English manufactures, as foreboding war. It is possible that the fleet of manoeuvre, the refusal of the salute, and the English fleet of observation may have a connection with one another. But I am persuaded the other facts are totally independant of these and of one another, and are accidentally brought together in point of time. Neither nation is in a condition to go to war: Great Britain indeed the least so of the two. The latter power, or rather it’s monarch as elector of Hanover is lately confederated with the K. of Prussia and others of the Germanic body, evidently in opposition to the Emperor’s designs on Bavaria. An alliance too between the Empress of Russia and republic of Venice seems to have had him in view, as he had meditated some exchange of territory with that republic. This desertion of the powers heretofore thought friendly to him, seems to leave no issue for his ambition but on the side of Turkey. His demarcation with that country is still unsettled. His difference with the Dutch is certainly agreed. The articles are not yet made public; perhaps not quite adjusted. Upon the whole we may count on another year’s peace in Europe, and that our friends will not within that time be brought into any embarrassments which might encourage Great Britain to be difficult in settling the points still unsettled between us.
You have doubtless seen in the papers that this court was sending two vessels into the South sea, under the conduct of a Capt. Peyrouse. They give out that the object is merely for the improvement of our knowlege of the geography of that part of the globe. And certain it is that they carry men of eminence in different branches of science. Their loading however as detailed in conversations and some other circumstances appeared to me to indicate some other design: perhaps that of colonising on the Western coast of America, or perhaps only to establish one or more factories there for the fur trade. We may be little interested in either of these objects. But we are interested in another, that is, to know whether they are perfectly weaned from the desire of possessing continental colonies in America. Events might arise which would render it very desireable for Congress to be satisfied they have no such wish. If they would desire a colony on the Western side of America, I should not be quite satisfied that they would refuse one which  should offer itself on the Eastern side. Capt. Paul Jones being at l’Orient, within a day’s journey of Brest, where Capt. Peyrouse’s vessels lay, I desired him if he could not satisfy himself at l’Orient of the nature of this equipment that he would go to Brest for that purpose: conducting himself so as to excite no suspicion that we attended at all to this expedition. His discretion can be relied on, and his expences for so short a journey will be a trifling price for satisfaction on this point. I hope therefore that my undertaking that the expences of his journey shall be reimbursed him, will not be disapproved.
A gentleman lately arrived from New York tells me he thinks it will be satisfactory to Congress to be informed of the effect produced here by the insult of Longchamps on Monsr. de Marbois. Soon after my arrival in France last summer, it was the matter of a conversation between the count de Vergennes and myself. I explained to him the effect of the judgment against Longchamps. He did not say that it was satisfactory, but neither did he say a word from which I could collect that it was not satisfactory. The conversation was not official because foreign to the character in which I then was. He has never mentioned a word on the subject to me since, and it was not for me to introduce it at any time. I have never once heard it mentioned in conversation by any person of this country, and have no reason to suppose that there remains any uneasiness on the subject. I have indeed been told that they had sent orders to make a formal demand of Longchamps from Congress, and had immediately countermanded these orders. You know whether this be true. If it be, I should suspect the first orders to have been surprised from them by some exaggeration, and that the latter was a correction of their error in the moment of further reflection. Upon the whole there certainly appears to me no reason to urge the state in which the fact happened to any violation of their laws, nor to set a precedent which might hereafter be used in cases more interesting to us than the late one.
In a late conversation with the Count de Vergennes he asked me if the condition of our finances was improving. He did not make an application of the question to the arrearages of their interest, tho’ perhaps he meant that I should apply it. I told him the impost still found obstacles, and explained to him the effects which I hoped from our land office. Your letter of the 15th. of April did not come to hand till the 27th. Ult. I inclose a letter from Mr. Dumas to the President of Congress, and accompany the present  with the Leyden gazettes and gazette of France from the date last sent you to the present time. I have the honour to be with high esteem Sir Your most obedient and most humble servant,

Th: Jefferson

